Title: To Benjamin Franklin from the Board of Admiralty, 6 May 1780
From: Board of Admiralty
To: Franklin, Benjamin


Sir
May 6th 1780
By the enclosed affidavits and protests you will perceive that James Robinson Esquire late commander of the continental Sloop Fly being dispossed of that sloop by a Majority of the Crew at Sea, was together with his Docter and Pilot put on board a Schooner called the Daphne bound from Providence to New York which schooner they also took possession of and carried her with her Cargo, to the french fleet then laying off Georgia, where the said schooner Daphne and Cargo was taken from them by the Captain of the french frigate Chimére. Captain Robinson his docter and Pilot being by a resolved of Congress dated the 14th of October 1777 entitled to the Sole property of said schooner Daphne and Cargo applied to the Board for relief in the premisses, who immediately laid the enclosed Papers before His Excellency the Chevr DelaLuzerne Minister Plenipotentiary of France from whom the Board received the following written Message in the french language, “The Chevalier DelaLuzerne has the Honor to Send back to Mr. Holker the papers relative to the Capture of Captain Robinson, this Gentleman must direct three or four proved Copies of them to Docter Franklin who can follow the Affair to the greatest Advantage. Feby 29th 1780.” Pursuent to the Chevaliers advice we have taken the liberty to trouble you with the enclosed papers in hopes that you may be enabled to Obtain for Captain Robinson some compensation for the loss of the Daphne and Cargo. I have the Honor to be Your Excellencys very Hble Servt
F Lewis
His Excellency Benjamin Franklin Minister plenipotentiary at Paris
